DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 5, 6, 8, 9 and 11-12 are objected to because of the following informalities. Some of the structures in each of these claims are of sufficiently low image quality that, while not indefinite, they would not be of sufficient quality for publication and should be replaced with more clear structures.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 8-10 and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 14-19 of copending Application No. 15/317,797. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed compounds and the copending compounds overlap in scope in or are drawn to identical devices comprising one or more of said compounds. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 and 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/794,653. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed compounds and the copending compounds overlap in scope in or are drawn to identical devices comprising one or more of said compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/950,339. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed compounds and the copending compounds overlap in scope in or are drawn to identical devices comprising one or more of said compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 recites the limitation “further comprising a light efficiency improving layer on at least one of one surface of the first electrode and one of the second electrode”.  It is unclear what the exact metes and bounds of this claim are. For example, does this require that the layer is formed on both of the electrodes or only on one of the electrodes? For the purpose of examination, the claim will be interpreted to read “further comprising a light efficiency improving layer on at least one surface of the first electrode or one surface of the second electrode.”

Claims 11 and 12 include formulae comprising one or more of the variables Y1 to Y8. These variable groups are not defined in the claim or in the claim from which they depend. Instead, the claim defines variables Y1 to Y8 (subscript numerals instead of superscript numerals). It is therefore unclear what the mets and bounds are of Y1 to Y8. For the purpose of examination Y1 to Y8 will be interpreted to have the meanings defined for Y1 to Y8.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2012/0235123) (Lee).
In reference to claims 1 and 2, Lee teaches a compound of formula 63 (page 16) as shown below. 


    PNG
    media_image1.png
    497
    492
    media_image1.png
    Greyscale


For Claim 1: Reads on a compound of formula 1 wherein the group A is a C15 heterocyclic group containing 3 heteroatoms N, B is a c6 aryl group, Y8 is N, and each other Y is CR. 
For Claim 2: Reads on formula 4-1. 


Claims 1-2, 5-7 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al (US 2014/0225088) (Hwang).

In reference to claims 1-2 and 11-13, Hwang teaches a compound of formula A-1 as shown below that reads on the instant claims [0091]. 

    PNG
    media_image2.png
    395
    416
    media_image2.png
    Greyscale

For Claim 1: Reads on a compound of formula 1 wherein the group A is a C6 aryl group containing, B is a C6 aryl group, Y5 is N, and each other Y is CR. 
For Claim 2: Reads on formula 4-1. 
For Claim 11: Reads on Formula 4-5.
For Claim 12: Reads on formula 4-12 wherein Y5 is N. 
For Claim 13: Reads on compound 3-61-4.

In reference to claims 1-2 and 5-7, Hwang teaches a compound of formula A-99 as shown below that reads on the instant claims [0091]. 


    PNG
    media_image3.png
    209
    400
    media_image3.png
    Greyscale


For Claim 1: Reads on a compound of formula 1 wherein the group A is a C6 aryl group containing, B is a C6 aryl group, Y7 is N, and each other Y is CR. 
For Claim 2: Reads on formula 2-1. 
For Claim 5: Reads on Formula 2-3.
For Claim 6: Reads on formula 2-12 wherein Y7 is N. 
For Claim 7: Reads on compound 3-53-2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 8-10, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 20140225088) (Hwang).


In reference to claims 14-15, Hwang teaches the compound A-99 as shown above for claim 1 and further teaches an organic optoelectronic device comprising the material [0091] that is, e.g. an organic light emitting diode or an organic solar cell [0092] wherein the device comprises at least an anode, a cathode and at least one organic thin layer disposed between the anode and the cathode [0093] including an emission layer [0094] wherein the emission layer comprises the compound [0095].  

In reference to claim 17, Hwang teaches the device as described above for claim 14 and further teaches that the organic thin film layer is formed by a wet coating method such as spin coating [0247]. 
In reference to claims 3-4 and 8-10, Hwang teaches a compound of Chemical formula 3 [0181] as shown below 


    PNG
    media_image4.png
    159
    298
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    249
    263
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    158
    274
    media_image6.png
    Greyscale

For example wherein in the chemical formula 3, Ar1 and Ar2 are each a C6 aryl group (i.e. phenyl)( [0188], X2 to X5 are each CR’, each R’ is H, Y1, Y3 and Y4 are each CR’, each R’ is H, Y2 is N, L1, L2, and L3 are each a single bond, for example compounds A-3 and A-99 as shown above which are positional isomers both of one another and of the instantly claimed materials wherein the azacarbazole group is attached at either position 2 or 3 of the carbazole group (as annotated in formula 3 above) as opposed to claimed positions 1 or 4. Hwang does not require that the azacabazole be bound to the carbazole at positions 2 or 3 but merely exemplifies two of the four binding positions on the carbazole group that are taught. 
 
It is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Each of the disclosed positions from the four possible positional isomers of Hwang are considered functionally equivalent and their selection would lead to obvious variants of the compounds of chemical formula 3.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected positions 1 and 4 among those disclosed for the materials of chemical formula 3 to provide the compound described above, which is both disclosed by Hwang and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 3: Reads on formula 1-2.
For Claim 4: Reads on formula 3-53-1.
For Claim 8: Reads on formula 3-3.
For Claim 9: Reads on formula 3-12.
For Claim 10: Reads on formula 3-53-3.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang as applied to claim 14 above, and further in view of Kim et al (US 20070222368) (Kim).

In reference to claim 16, Hwang teaches an organic electroluminescent device as described above for claim 14. Hwang further teaches that the device is used in an organic light emitting diode that is further used in a display (Hwang title, [0003] [0023] [0097] etc.). 

Hwang does not expressly teach the presence of a light efficiency improving layer on one surface of an electrode opposite to the organic material layer. 

With respect to the difference, Kim teaches a display device structure including an organic light emitting device wherein the anode, or pixel electrode 170, is formed on a light efficiency improving layer 160 and the light emitting layers 192 and other layers are formed on the anode (Kim [0072] Fig 6.). Kim further teaches that the light efficiency improving layer 160 achieves more uniform light emitting efficiency and/or color purity throughout the entire display (Kim [0086]).

In light of the motivation of using the display device configuration as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the display device configuration as described by Kim in order to provide a display with more uniform light emitting efficiency and/or color purity and thereby arrive at the claimed invention. 

Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang as applied to claim 14 above and further in view of Matsudate et al (US 20050236970).

In reference to claims 18 and 19, Hwang teaches an organic electroluminescent device as described above for claim 14. Hwang further teaches that the device is used in an organic light emitting diode that is further used in a display (Hwang title, [0003] [0023] [0097] etc.). 
Hwang does not expressly teach the structure of the display including a controller for driving the display device. 

With respect to the difference, Matsudate teaches an organic electroluminescent (EL) display (Matsudate [0006]; [0010]) (corresponds to a display device) that has the light-emitting mechanism configuring an organic EL device (Matsudate [0006]; [0010]) wherein the display comprises a modified power line which drives the organic EL display by controlling the voltage to not decrease more than 1.5V (Matsudate [0060]) (corresponds to a controller driving the display device). Matsudate further teaches that the display device is a high quality self-emitting display with accuracy for every pixel (Matsudate [0017]).

In light of the motivation of using the display device structure as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the display device structure as described by Matsudate in the display described by Hwang in order to yield a high quality self-emitting display with accuracy for every pixel, with a reasonable expectation of success, and thereby arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Examiner, Art Unit 1786